Citation Nr: 9909945	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for head injury 
residuals.  

2.  Entitlement to service connection for frozen feet 
residuals.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Division of Veterans Affairs, 
Mississippi 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from August 1951 to August 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for head injury residuals 
and frozen feet residuals; denied those claims; and denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran has been represented throughout this appeal by 
the Mississippi Division of Veterans Affairs.  


REMAND

The Board observes that the veteran's claims file was 
apparently not referred to his accredited representative for 
preparation of a Statement of Accredited Representative in 
Appealed Case (VA Form 646) prior to it being transferred to 
the Board.  Accordingly, this case is REMANDED for the 
following action:

The RO should refer the veteran's claims 
file to the Mississippi Division of 
Veterans Affairs for preparation of a 
Statement of Accredited Representative in 
Appealed Case (VA Form 646).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


